Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Carey on 02/01/2021.
The application has been amended as follows: 
1. A method for generating a three dimensional (3D) motion effect, comprising:
identifying semantic information for a two dimensional (2D) image; 
generating a first depth estimate based on the 2D image and the semantic information; 
identifying image segmentation information for the 2D image; 
generating a second depth estimate based on the first depth estimate and the image segmentation information; and 
refining the second depth estimate based on a high resolution version of the 2D image, 
 
identifying a camera path; 
generating one or more extremal views based on the 2D image and the camera path; 
based on the second depth estimate, wherein the occlusion gaps are a result of warping the 2D image to generate the one or more extremal views; 
generating one or more intermediate views based on the global point cloud and the camera path; and 
combining the one or more extremal views and the one or more intermediate views to produce a 3D motion effect.

Allowable Subject Matter
Claims 1 and 3-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is allowable based on the combination of elements defined by the claim language. Especially, the independent claims comprise some of the elements, such as the following features, in combination with other recited limitations, which the closest prior art of record taken either singly or in combination does not teach or suggest:
“identifying semantic information for a two dimensional (2D) image; 
generating a first depth estimate based on the 2D image and the semantic information; 
identifying image segmentation information for the 2D image; 
generating a second depth estimate based on the first depth estimate and the image segmentation information; and 
refining the second depth estimate based on a high resolution version of the 2D image”
The closet piece of prior art Oh et al. (US 2004/0100464) describes generating a synthesized 3D image from a source 2D image for display on a 3D display device including mapping a position on the display device to a fractional view number, and determining a source pixel of the 2D image to represent 
Another piece of prior art He et al. (Mask R-CNN, IEEE, 2017) describes detecting objects in an image while simultaneously generating a high-quality segmentation mask for each instance; however, He et al. fails to teach “generating a second depth estimate based on the first depth estimate and the image segmentation information; and refining the second depth estimate based on a high resolution version of the 2D image”.
Another piece of prior art Yang et al. (High-Resolution Image Inpainting using Multi-Scale Neural Patch Synthesis, IEEE, 2017) describes a multi-scale neural patch synthesis algorithm for high-resolution image inpainting based on the joint optimization framework; however, Yang et al. fails to teach “identifying semantic information for a two dimensional (2D) image; generating a first depth estimate based on the 2D image and the semantic information; identifying image segmentation information for the 2D image; generating a second depth estimate based on the first depth estimate and the image segmentation information”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272 - 7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE ZHAI/Primary Examiner, Art Unit 2612